Citation Nr: 1103742	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as an irregular heart beat condition.  

2.  Entitlement to an initial compensable disability evaluation 
for hemorrhoids.

3.  Entitlement to an initial compensable disability evaluation 
for allergic rhinitis, claimed as chronic sinus infection, tonsil 
condition, and allergies.  

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral knee osteoarthropathy prior to May 17, 
2007.  

5.  Entitlement to an increased disability evaluation for left 
knee osteoarthropathy, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for right 
knee osteoarthropathy, currently rated as 10 percent disabling.

7.  Entitlement an initial compensable disability evaluation for 
right sciatica.  

8.  Entitlement to an initial compensable disability evaluation 
for degenerative arthritis of the right shoulder.  

9.  Entitlement to an initial compensable disability evaluation 
for status post excision of a benign tumor of the right hand.  

10.  Entitlement to an initial compensable disability evaluation 
for diffuse spondylosis of the lumbar spine with degenerative 
disc disease prior to May 17, 2007.

11.  Entitlement to an increased disability evaluation for 
diffuse spondylosis of the lumbar spine with degenerative disc 
disease, currently rated as 40 percent disabling.  

12.  Entitlement to an initial compensable disability evaluation 
for degenerative disc disease of the cervical spine prior to May 
17, 2007.  

13.  Entitlement to an increased disability evaluation for 
degenerative disc disease of the cervical spine, currently rated 
as 20 percent disabling.  

14.  Entitlement to an initial compensable disability evaluation 
for a proximal shaft stress injury of the right tibia, claimed as 
right leg shortened half inch condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina, which denied service connection 
for an irregular heart beat condition and assigned the initial 
disability evaluations listed on the title page of this decision.  

In an August 2008 rating determination, the RO increased the 
Veteran's disability evaluations for his diffuse spondylosis of 
the lumbar spine with degenerative disc disease from 
noncompensable to 40 percent disabling and his degenerative disc 
disease of the cervical spine from noncompensable to 20 percent 
disabling.  The RO also assigned separate 10 percent disability 
evaluations for the Veteran's left and right knee 
osteoarthropathy as compared to the 10 percent disability 
evaluation for bilateral osteoarthropathy that had been 
previously assigned.  The RO assigned effective dates of May 17, 
2007, for each of these actions.  Based upon the RO's actions, 
the Board has listed the issues as such on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

With regard to all the above-listed increased evaluation claims, 
the Board notes that the last comprehensive VA examination 
afforded the Veteran occurred in May 2007, more than three years 
ago.  In his October 2010 written argument, the Veteran's 
representative indicated that the Veteran contended that each of 
the claimed conditions had worsened in severity and he requested 
that he be afforded VA examinations for each disability to 
ascertain their current severity.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence of 
an increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As such, additional VA examinations to determine the 
severity of the claimed disabilities are warranted.

With regard to the claim of service connection for a heart 
disorder, claimed as an irregular heart beat, the Board notes 
that subsequent to the issuance of the last supplemental 
statement of the case, which was issued in July 2008, additional 
treatment records were added the claims folder, including records 
from Pinehurst Cardiology Consultants.  The records note that an 
EKG revealed changes suggestive of significant coronary ischemia.  
The treatment records are pertinent to the Veteran's claim.  
Moreover, they represent findings of heart problems.  The Board 
further notes that at the time of a November 2004 inservice EKG 
there was a notation to consider an anterior infarct.  Applicable 
VA regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Moreover, 
based upon the additionally received evidence, further 
development is warranted to determine the nature and etiology of 
any current heart disorder, and its relationship, if any, to the 
Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
hemorrhoids.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  The 
claims folder should be made available to 
the examiner for review.

The examiner is requested to comment on the 
absence or presence of the following: 
frequent recurrences, excessive redundant 
tissue, large or thrombotic, persistent 
bleeding, secondary anemia, and/or 
fissures.

2.  Schedule the Veteran for VA 
neurological and orthopedic examinations to 
determine the nature and severity of his 
service-connected diffuse spondylosis of 
the lumbar spine with degenerative disc 
disease, degenerative disc disease of the 
cervical spine, left and right knee 
osteoarthropathy, degenerative arthritis of 
the right shoulder, right sciatica, and 
status post excision of benign tumor from 
the right hand.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  The 
claims folder should be made available to 
the examiner for review.

As it relates to the left and right knees, 
the examiner should report the ranges of 
knee motion in degrees.  The examiner 
should also report whether either knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.

The examiner should also report whether 
there is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms.

As to the cervical and lumbar spine 
disabilities, the examiner should report 
the Veteran's ranges of the cervical and 
thoracolumbar spine motion in degrees and 
note the presence or absence of ankylosis 
of the spine.

The examiner should determine whether the 
cervical or lumbar spine disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the additional degree 
of range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner should so state.

As to the right shoulder, the examiner 
should report the ranges of motion in 
degrees.  The examiner should also report 
whether the disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.

As to the right hand, the examiner should 
report the ranges of motion in degrees.  
The examiner should also report whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  The 
examiner should also comment on the nature 
and severity of the scar related to the 
surgical removal and also on any new 
growths which may have occurred in the 
area.  

As to the right tibia stress fracture, the 
examiner should report the ranges of motion 
in degrees.  The examiner should also 
report whether the disability is manifested 
by weakened movement, excess fatigability, 
incoordination, pain, of flare ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  The 
examiner should also comment on the 
presence of malunion or nonunion and/or 
knee or ankle disability caused by the 
disorder.  

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his allergic rhinitis.  The claims folder 
should be made available to the examiner.  
The examiner should report the percentage 
of obstruction for each nasal passage; and 
the presence or absence of polyps.

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current heart disease/disorder, claimed 
as an irregular heart beat.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder should be made available 
to the examining physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current heart disease/disorder, if 
found, is related to the Veteran's period 
of active service?  The examiner should 
provide detailed rationale for this 
opinion.

5.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

